Citation Nr: 0318284	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1983 to June 1987.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted new and material evidence 
to reopen her claims of entitlement to service connection for 
a back disorder, hearing loss disability, and mitral valve 
prolapse; determined that she had not submitted well-grounded 
claims of entitlement to service connection for both a 
bilateral leg disorder to include leg pain and a chronic 
acquired right eye disorder; and denied the claims.  In June 
2001, the Board determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for a back disorder; reopened that claim; 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
mitral valve prolapse; and remanded the issues of the 
veteran's entitlement to service connection for a back 
disorder, a bilateral leg disorder, and a chronic acquired 
right eye disorder to the RO for additional action.  

In February 2002, the RO granted service connection for 
mechanical low back pain.  In August 2002, the RO granted 
service connection for a bilateral leg disorder; 
recharacterized the veteran's back disorder as mechanical low 
back pain with bilateral radicular symptoms evaluated as 20 
percent disabling; adjudicated her claim of entitlement to 
service connection for a chronic acquired right eye disorder 
on the merits; and denied that claim.  In January 2003, the 
veteran submitted a notice of disagreement with the 
evaluation assigned for her mechanical low back pain with 
bilateral radicular symptoms.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The issue of the evaluation of the veteran's low back 
disorder is the subject of the Remand portion of this 
decision below.  

In his March 2003 Appellant's Brief, the accredited 
representative submitted a claim of entitlement to service 
connection for a bilateral eyelid disorder.  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  
FINDINGS OF FACT

1.  The veteran was diagnosed with bilateral allergic 
conjunctivitis during active service which resolved itself 
without chronic residuals.  

2.  A chronic acquired right eye disorder was not shown 
during active service or at any time thereafter.  


CONCLUSION OF LAW

A chronic acquired right eye disorder was not incurred in or 
aggravated by active service; myopia is not a disease or 
disability for compensation purposes.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
acquired right eye disorder, the Board observes that the VA 
has secured or attempted to secure all relevant documentation 
to the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  A March 2002 VA letter to the veteran 
informed her of the evidence needed to support her claim; 
what actions she needed to undertake; and how the VA would 
assist her in developing her claim.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  

The veteran's service medical records reflect that she was 
seen for eye and vision complaints.  At her January 1983 
physical examination for service entrance, the veteran stated 
that she wore glasses.  A November 1983 eye consultation 
notes that the veteran complained of burning eyes.  She 
indicated that her glasses were not "as strong as they used 
to be."  Impressions of bilateral "SM" and bilateral eye 
"health good" were advanced.  An October 1985 optometry 
clinic treatment record states that the veteran complained of 
occasional bilateral eye itching and burning.  An impression 
of compound myopic astigmatism was advanced.  The veteran was 
given a new prescription for her glasses.  A January 1987 
optometric evaluation indicates that the veteran was given a 
new prescription for her glasses.  At her February 1987 
physical examination for service separation, the veteran was 
reported to wear glasses and to have corrected bilateral 
visual acuity of 20/20.  A May 1987 optometric evaluation 
indicates that the veteran complained of bilateral eye 
itching and discharge of two weeks' duration.  The veteran 
presented a history of a prior episode of pink eye.  On slit 
lamp examination, the veteran exhibited punctuate staining of 
the inferior corneas.  An impression of allergic 
conjunctivitis was advanced.  

A January 1997 treatment record from Kathleen Peditto, M.D., 
relates that the veteran complained of intermittent blurred 
vision.  The veteran stated that she had her "glasses 
checked 4 months ago and did not really have any changes 
noted."  An impression of "change in vision" was advanced.  

At the January 2002 VA examination for compensation purposes, 
the veteran complained of recurrent eyelid crusting and 
bilateral pink eye since service separation.  She reported 
that she had sustained a right eye scratch in 1986 during 
active service which required medical treatment and the use 
of a right eye patch.  The VA examiner observed that the 
right cornea was clear with no scarring or visual impairment.  
The veteran was diagnosed with bilateral myopia correctable 
to 20/20 and bilateral blepharitis, a disorder of the eyelid.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts that she sustained a chronic right eye 
disorder during active service.  The veteran's service 
medical records note that she was diagnosed with myopia, 
compound myopic astigmatism, and allergic conjunctivitis.  
The remainder of the clinical documentation of record does 
not show any clinical findings of either compound myopic 
astigmatism or allergic conjunctivitis following service 
separation.  The report of the January 2002 VA examination 
for compensation purposes states that the veteran was 
diagnosed with myopia.  Neither compound myopic astigmatism 
nor allergic conjunctivitis was identified.  

Initially, the Board observes that myopia and other errors of 
refraction are not disabilities for which VA disability 
compensation benefits may be awarded.  38 C.F.R. §§ 3.303(c), 
4.9 (2002).  See also Norris v. West, 11 Vet. App. 219, 220 
(1998).  The January 2002 VA examination for compensation 
purposes, the most recent ophthalmologic evaluation of 
record, states that no chronic right eye disorder was 
identified except for myopia.  In the absence of any 
objective evidence of a current acquired right eye 
disability, service connection may not be granted.  


ORDER

Service connection for a chronic right eye disorder is 
denied.  




REMAND

A determination has been made that additional action by the 
RO is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following:  

The RO should issue a statement of the 
case to the veteran and her accredited 
representative which addresses the issue 
of the evaluation of the veteran's 
mechanical low back pain with bilateral 
radicular symptoms.  The veteran and her 
accredited representative should be given 
the opportunity to respond to the 
statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

